NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 04a0161n.06
                            Filed: December 16, 2004

                                              No. 03-4380

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


MICHAEL        BREGANT         and     LORENA         )
WILKINS,                                              )
                                                      )
        Plaintiffs-Appellants,                        )
                                                      )
v.                                                    )   ON APPEAL FROM THE UNITED
                                                      )   STATES DISTRICT COURT FOR THE
VICTOR VIGLUICCI, et al.,                             )   NORTHERN DISTRICT OF OHIO
                                                      )
        Defendants-Appellees.                         )


        Before: DAUGHTREY, COOK, and FARRIS,* Circuit Judges.


        PER CURIAM.           The plaintiffs, Michael Bregant and Lorena Wilkins, appeal the

district court’s order granting summary judgment to the defendants, who are officers in the

Ravenna (Ohio) Police Department, the City of Ravenna, and the county prosecutor. The

complaint filed by the plaintiffs, pursuant to 42 U.S.C. § 1983, charged that on September

10, 2000, Ravenna police officers had used excessive force in arresting Bregant and had

seized property belonging to Wilkins without probable cause; that the county prosecutor

had advised the officers not to return Wilkins’s property on an unspecified date; and that

the City of Ravenna had “failed to institute and/or implement any type of overview for the

misconduct of its officers involving acts of brutality or excessive force,” all in violation of the

plaintiffs’ civil rights.

        *
         The Hon. Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by designation.
No. 03-4380


       The complaint was filed on September 13, 2002, and resulted in motions to dismiss

by the defendants, alleging that the it was not timely filed under Ohio’s two-year statute of

limitations, Ohio Revised Code § 2305.10. Plaintiff Bregant responded by claiming that the

statute was tolled from September 10, 2000, at least through September 13, 2000, during

which period he was hospitalized for viral encephalitis and meningitis, conditions that

rendered him “of unsound mind.” Wilkins claimed that she did not know that her property

had been seized until Bregant was discharged from the hospital on September 14, 2000,

and that she had demanded and was refused the return of her property on September 19,

2000, thus tolling the statute during that additional period of time. The district court found

that the explanations given by both plaintiffs were legally inadequate to support application

of tolling and dismissed the complaint.


        Having studied the record on appeal and the briefs of the parties, we are not

persuaded that the district court erred in dismissing the complaint. Because the reasons

why judgment should be entered for the defendants have been fully articulated by the

district court, the issuance of a detailed opinion by this court would be duplicative and

would serve no useful purpose. Accordingly, we AFFIRM the judgment of the district court

upon the reasoning set out by that court in its order dated September 26, 2003.




                                            -2-